UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1March 31, 2010. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO. Commission file number:0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1284688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 628 Main Street Danville, Virginia (Address of principal executive offices) (Zip Code) (434) 792-5111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months. Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Nox At May 5, 2010, the Company had 6,123,275 shares of Common Stock outstanding, $1 par value. AMERICAN NATIONAL BANKSHARES INC. Index Page Part I. FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Consolidated Statements of Income for the three months ended March 31, 2010 and 2009 4 Consolidated Statements of Changes in Shareholders' Equity for the three months ended March 31, 2010 and 2009 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 Part II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. (Removed and Reserved) 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 2 Part I.Financial Information Item 1. Financial Statements American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) (Audited) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity (fair value of $6,014 at 3/31/10 and $6,763 at 12/31/09) Total securities Restricted stock, at cost Loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Accrued interest receivable and other assets Total assets $ $ LIABILITIES and SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest bearing $ $ Demand deposits interest bearing Money market deposits Savings deposits Time deposits Total deposits Customer repurchase agreements Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Preferred stock, $5 par, 200,000 shares authorized, none outstanding - - Common stock, $1 par, 10,000,000 shares authorized, 6,123,275 shares outstanding at March 31, 2010 and 6,110,335 shares outstanding at December 31, 2009 Capital in excess of par value Retained earnings Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data)(Unaudited) Three Months Ended March 31 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 23 22 Other interest income 91 88 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings Interest on long-term borrowings 64 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Brokerage fees 21 57 Securities gains (losses), net ) - Foreclosed real estate gains (losses), net (3 ) ) Other 68 Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization 94 94 Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity Three Months Ended March 31, 2010 and 2009 (Dollars in thousands) (Unaudited) Accumulated Common Stock Capital in Other Total Excess of Retained Comprehensive Shareholders' Shares Amount Par Value Earnings Income (Loss) Equity Balance, December 31, 2008 $ ) $ Net income - Change in unrealized gains on securities available for sale, net of tax, $181 - Other comprehensive income Total comprehensive income Stock repurchased and retired ) (8 ) ) ) - ) Stock options exercised 1 15 - - 16 Stock option expense - - 15 - - 15 Cash dividends declared, $0.23 per share - - - ) - ) Balance, March 31, 2009 $ ) $ Balance, December 31, 2009 $ Net income - Change in unrealized gains on securities available for sale, net of tax, $(64) - ) Add:Reclassification adjustment for losses on impairment of securites, net of tax, $11 - 20 Less:Reclassification adjustment for gains on securities available for sale, net of tax of $ 0 - (2 ) Other comprehensive loss ) ) Total comprehensive income Stock repurchased and retired - Stock options exercised 3 42 - - 45 Stock option expense - - 16 - - 16 Equity based compensation 10 43 - - 53 Cash dividends declared, $0.23 per share - - ) - ) Balance, March 31, 2010 $ The accompanying notes are an integral part of the consolidated financial statements. 5 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, 2010 and 2009 (Dollars in thousands)(Unaudited) Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation Core deposit intangible amortization 94 94 Net amortization (accretion) of bond premiums and discounts 41 ) Net gain on sale or call of securities (2 ) - Impairment of securities 31 - Gain on loans held for sale ) ) Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Net loss on foreclosed real estate 3 Stock-based compensation expense 16 15 Equity based compensation 53 - Deferred income tax benefit ) ) Net change in interest receivable ) 12 Net change in other assets Net change in interest payable ) 17 Net change in other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from maturities and calls of securities available for sale Proceeds from maturities and calls of securities held to maturity Purchases of securities available for sale ) ) Net change in loans Purchases of bank property and equipment ) ) Proceeds from sales of foreclosed real estate Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities: Net change in demand, money market, and savings deposits Net change in time deposits ) Net change in repurchase agreements ) Net change in short-term borrowings - Net change in long-term borrowings ) ) Cash dividends paid ) ) Repurchase of stock - ) Proceeds from exercise of stock options 45 16 Net cash (used in) provided by financing activities ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of the consolidated financial statements. 6 AMERICAN NATIONAL BANKSHARES INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation The consolidated financial statements include the accounts of American National Bankshares Inc. and its wholly owned subsidiary, American National Bank and Trust Company (collectively referred to as the “Company”).American National Bank offers a wide variety of retail, commercial, secondary market mortgage lending, and trust and investment services which also include non-deposit products such as mutual funds and insurance policies. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of foreclosed real estate. In April 2006, AMNB Statutory Trust I, a Delaware statutory trust (the “Trust”) and a wholly owned subsidiary of the Company was formed for the purpose of issuing preferred securities (the “Trust Preferred Securities”) in a private placement pursuant to an applicable exemption from registration.Proceeds from the securities were used to fund the acquisition of Community First Financial Corporation (“Community First”) which occurred in April 2006.Refer to Note 9 for further details concerning this variable interest entity. All significant inter-company transactions and accounts are eliminated in consolidation, with the exception of the Trust, as detailed in Note 9. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of March 31, 2010; the consolidated statements of income for the three months ended March 31, 2010 and 2009; the consolidated statements of changes in shareholders’ equity for the three months ended March 31, 2010 and 2009; and the consolidated statements of cash flows for the three months ended March 31, 2010 and 2009.Operating results for the three month periods ended March 31, 2010 are not necessarily indicative of the results that may occur for the year ending December 31, 2010.Certain reclassifications have been made to prior period balances to conform to the current period presentation. These statements should be read in conjunction with the Notes to Consolidated Financial Statements included in the Company’s Form 10-K for the year ended December 31, 2009. Note 2 – Recent Accounting Pronouncements In June2009, the FASB issued new guidance relating to the accounting for transfers of financial assets. The new guidance, which was issued as SFAS No.166, “Accounting for Transfers of Financial Assets, an amendment to SFAS No. 140”, was adopted into Codification in December2009 through the issuance of Accounting Standards Updated (“ASU”) 2009-16. The new standard provides guidance to improve the relevance, representational faithfulness, and comparability of the information that an entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In June 2009, the FASB issued new guidance relating to the variable interest entities.The new guidance, which was issued as SFAS No.167, “Amendments to FASB Interpretation No.46(R),” was adopted into Codification in December 2009. The objective of the guidance is to improve financial reporting by enterprises involved with variable interest entities and to provide more relevant and reliable information to users of financial statements. SFAS No.167 is effective as of January1, 2010. The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. 7 In October 2009, the FASB issued Accounting Standards Update No. 2009-15 (ASU 2009-15), “Accounting for Own-Share Lending Arrangements in Contemplation of Convertible Debt Issuance or Other Financing.” ASU 2009-15 amends Subtopic 470-20 to expand accounting and reporting guidance for own-share lending arrangements issued in contemplation of convertible debt issuance. ASU 2009-15 is effective for fiscal years beginning on or after December 15, 2009 and interim periods within those fiscal years for arrangements outstanding as of the beginning of those fiscal years. The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In January 2010, the FASB issued ASU 2010-04, Accounting for Various Topics – Technical Corrections to SEC Paragraphs. ASU 2010-04 makes technical corrections to existing SEC guidance including the following topics: accounting for subsequent investments, termination of an interest rate swap, issuance of financial statements - subsequent events, use of residential method to value acquired assets other than goodwill, adjustments in assets and liabilities for holding gains and losses, and selections of discount rate used for measuring defined benefit obligation. The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In January 2010, the FASB issued Accounting Standards Update No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.” ASU 2010-06 amends Subtopic 820-10 to clarify existing disclosures, require new disclosures, and includes conforming amendments to guidance on employers’ disclosures about postretirement benefit plan assets. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In February 2010, the FASB issued Accounting Standards Update No. 2010-08, “Technical Corrections to Various Topics.” ASU 2010-08 clarifies guidance on embedded derivatives and hedging. ASU 2010-08 is effective for interim and annual periods beginning after December 15, 2009. The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In February 2010, the FASB issued Accounting Standards Update No. 2010-09, “Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements.”ASU 2010-09 addresses both the interaction of the requirements of Topic 855 with the SEC’s reporting requirements and the intended breadth of the reissuance disclosures provisions related to subsequent events.An entity that is an SEC filer is not required to disclose the date through which subsequent events have been evaluated.ASU 2010-09 is effective immediately. The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. Refer to the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 for previously announced accounting pronouncements. 8 Note 3 – Securities The amortized cost and estimated fair value of investments in debt and equity securities at March 31, 2010 and December 31, 2009 were as follows: March 31, 2010 (in thousands) Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value Securities available for sale: Federal agencies & GSE $ $ $
